DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant's arguments filed 03/19/2021 have been fully considered but they are not persuasive. Applicant argues that the art of Hou (US 20160129272 A1) does not explicitly disclose or suggest including a reference stimulation pattern wherein this reference pattern is applied and SAP data is compared between the reference stimulation pattern and the test stimulation patterns. The Examiner respectfully argues that Hou discloses in Par. 0077, 0080, and 0081 that different stimulation parameters are tried, responses are sensed (as well as input by a user, such as pain level) and correlations are saved in a database for later retrieval such that stimulation parameters meeting certain criteria are selected as the stimulation parameters. If these reference stimulation patterns are stored by the device for later retrieval and comparison, it is understood or inherent that these stored parameters could be later applied or analyzed for SAP data comparison. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 11-12, 14, 17, 20-24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hou (US 20160129272 A1) in view of Thacker (US 20130066411 A1).  
	In regards to claim 11, Hou discloses a method of selecting parameters for a non-paresthesia stimulation therapy for a patient (Abstract discloses the method delivers a non-paresthesia stimulation waveform), wherein the method is performed by a clinician programmer device (Par. 0040), the method comprising: 
applying a test stimulation to a nerve tissue of the patient (Par. 0041-0042 disclose applying this non-paresthesia stimulation to the spinal cord (i.e. nerve tissue)) using a plurality of non- paresthesia stimulation patterns having a corresponding set of different cycling parameters (Par. 0041 of Applicants discloser states that cycling can be burst stimulation and high frequency stimulation; Par 0013 [see also 0056, 0059, 0064] of Hou discloses therapy parameters defining at least one of a burst stimulation waveform or a high frequency stimulation waveform) by communicating suitable control signals stimulation parameters to an implantable pulse generator of the patient (Par. 0014), wherein the plurality of non-paresthesia stimulation patterns include a reference non-paresthesia stimulation pattern previously determined to provide optimal stimulation for the patient (Par. 0011-0012 disclose providing a stimulation waveform based on a therapy parameter set (TSP) that is used when applying the stimulation); 
receiving sensing sensory action potential (SAP) data from the implantable pulse generator, wherein the SAP data is obtained from sensory action potentials evoked in response to the applied test stimulation using respective one of the plurality of non-paresthesia stimulation patterns having the corresponding set of different cycling parameters (Par. 0014 discloses The IPG is coupled to a lead that senses SAP signals and Par. 0048 discloses The stimulation electrodes 121 deliver high frequency and/or burst stimulation waveforms (i.e. non-paresthesia cycling parameters) and the electrodes also sense SAP signals); 
processing the received SAP data to extract neural activity of A-delta and C-fibers of the nerve tissue corresponding to respective ones of the plurality of non-paresthesia stimulation patterns (Par. 0088 discloses an FFT (Fast Fourier Transform) is applied to create a frequency profile of the SAP signal to determine/extract A-delta and C fiber data); 
identifying at least one cycling parameter associated with a particular one of the plurality of non-paresthesia stimulation patterns responsive to determining that the neural activity generated by the particular one of the plurality of non-paresthesia stimulation patterns is within a therapy constraint when compared against the neural activity generated by the reference non-paresthesia stimulation pattern (Par. 0077, 0080, and 0081 disclose different parameters are tried, responses are sensed (as well as input by a user, such as pain level) and correlations are saved in a database for later retrieval such that stimulation parameters meeting certain criteria are selected as the stimulation parameters); and 
programming the implantable pulse generator of the patient to provide non- paresthesia stimulation using stimulation-on intervals and stimulation-off intervals that correspond to the at least one cycling parameter associated with the particular one of plurality of non-paresthesia stimulation patterns (Par 0054 discloses programming the IPG with non-paresthesia stimulation patterns).
Hou discloses utilizing burst and high frequency stimulation but does not explicitly mention on and off intervals. However, Thacker, in the same field of endeavor, discloses utilizing on/off periods such as 1 msec to 2 seconds on and 1 msec to 1.5 seconds off (Par. 0038 of Thacker), for the purpose of effectively treating lower back pain. 
Par. 0038 of Thacker).
In regards to claim 12, the combined teachings of Hou and Thacker as applied to claim 11 above discloses the method of claim 11 further comprising measuring the SAP data using electrodes of a stimulation lead used to apply the test stimulation to the patient (Par. 0048 of Hou discloses the stimulation electrodes 121 deliver high frequency and/or burst stimulation waveforms (i.e. non-paresthesia cycling parameters) and the electrodes also sense sensory action potential (SAP) signals; see also Par. 0054 of Hou which discloses the lead delivers stimulation and senses SAP). 
In regards to claim 14, the combined teachings of Hou and Thacker as applied to claim 11 above discloses the method of claim 11 wherein the reference non-paresthesia stimulation pattern is a stimulation pattern without interleaved stimulation-on intervals and stimulation-off intervals (Par. 0013 of Hou states using the TPS to provide optimal stimulation that doesn’t induce paresthesia, Hou also says the stimulation applied can be monophasic or biphasic rather than interleaved). 
In regards to claim 17, the combined teachings of Hou and Thacker as applied to claim 11 above discloses the method of claim 11 wherein the plurality of non-paresthesia stimulation patterns are burst stimulation patterns that include groups of pulses separated by quiescent intervals (Par. 0044 of Hou discloses burst stimulation includes short sequences of monophasic or biphasic pulses, where each sequence is separated by a quiescent period).
In regards to claim 20, the combined teachings of Hou and Thacker as applied to claim 11 above does not explicitly discloses the method of claim 11 wherein the stimulation-on intervals and stimulation- off intervals are longer than one second. However, Thacker discloses using an on period of from about 1 msec. to about 2 seconds, and off for a period of from about 1 msec. to about 1.5 seconds. 
Although Thacker does not explicitly disclose using on and off intervals longer than one second, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use on and off intervals of longer than one second, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
In regards to claim 21, Hou discloses a clinician programmer device configured to select parameters for providing a non-paresthesia stimulation therapy to a patient (Abstract discloses delivering a non-paresthesia stimulation waveform; Par. 0040 discloses this is done by a clinician programmer), the clinician programmer device comprising: 
a processor (Par. 0064 discloses the use of a processor); 
and a non-volatile memory coupled to the processor and having program instructions configured to perform (Par. 0061 discloses a memory coupled to the processor):
applying a test stimulation to a nerve tissue of the patient (Par. 0041-0042 disclose applying this non-paresthesia stimulation to the spinal cord (i.e. nerve tissue)) using a plurality of non- paresthesia stimulation patterns having a corresponding set of different cycling parameters (Par. 0041 of Applicants discloser states that cycling can be burst stimulation and high frequency stimulation; Par 0013 [see also 0056, 0059, 0064] of Hou discloses therapy parameters defining at least one of a burst stimulation waveform or a high frequency stimulation waveform) by communicating suitable control signals stimulation parameters to an implantable pulse generator of the patient (Par. 0014), wherein the plurality of non-paresthesia stimulation patterns include a reference non-paresthesia stimulation pattern previously determined to provide optimal stimulation for the patient (Par. 0011-0012 disclose providing a stimulation waveform based on a therapy parameter set (TSP) that is used when applying the stimulation); 
receiving sensing sensory action potential (SAP) data from the implantable pulse generator, wherein the SAP data is obtained from sensory action potentials evoked in response to the applied test stimulation using respective one of the plurality of non-paresthesia stimulation patterns having the corresponding set of different cycling parameters (Par. 0014 discloses The IPG is coupled to a lead that senses SAP signals and Par. 0048 discloses The stimulation electrodes 121 deliver high frequency and/or burst stimulation waveforms (i.e. non-paresthesia cycling parameters) and the electrodes also sense SAP signals); 
processing the received SAP data to extract neural activity of A-delta and C-fibers of the nerve tissue corresponding to respective ones of the plurality of non-paresthesia stimulation patterns (Par. 0088 discloses an FFT (Fast Fourier Transform) is applied to create a frequency profile of the SAP signal to determine/extract A-delta and C fiber data); 
identifying at least one cycling parameter associated with a particular one of the plurality of non-paresthesia stimulation patterns responsive to determining that the neural activity generated by the particular one of the plurality of non-paresthesia stimulation patterns is within a therapy constraint when compared against the neural activity generated by the reference non-paresthesia stimulation pattern (Par. 0077, 0080, and 0081 disclose different parameters are tried, responses are sensed (as well as input by a user, such as pain level) and correlations are saved in a database for later retrieval such that stimulation parameters meeting certain criteria are selected as the stimulation parameters); and 
programming the implantable pulse generator of the patient to provide non- paresthesia stimulation using stimulation-on intervals and stimulation-off intervals that correspond to the at least one cycling parameter associated with the particular one of plurality of non-paresthesia stimulation patterns (Par 0054 discloses programming the IPG with non-paresthesia stimulation patterns).
Hou discloses utilizing burst and high frequency stimulation but does not explicitly mention on and off intervals. However, Thacker, in the same field of endeavor, discloses utilizing on/off periods such as 1 msec to 2 seconds on and 1 msec to 1.5 seconds off (Par. 0038 of Thacker), for the purpose of effectively treating lower back pain. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Hou and explicitly mention on and off intervals, as taught and suggested by Thacker, for the purpose of effectively treating lower back pain (Par. 0038 of Thacker).
In regards to claim 22, the combined teachings of Hou and Thacker as applied to claim 21 above discloses the clinician programmer device of claim 21 further comprising measuring the SAP data using electrodes of a stimulation lead used to apply the test stimulation to the patient (Par. 0048 of Hou discloses the stimulation electrodes 121 deliver high frequency and/or burst stimulation waveforms (i.e. non-paresthesia cycling parameters) and the electrodes also sense sensory action potential (SAP) signals; see also Par. 0054 of Hou which discloses the lead delivers stimulation and senses SAP). 
	In regards to claim 23, the combined teachings of Hou and Thacker as applied to claim 21 above discloses the clinician programmer device of claim 21 wherein the reference non-paresthesia stimulation pattern is a stimulation pattern without interleaved stimulation-on intervals and stimulation-off intervals (Par. 0013 of Hou states using the TPS to provide optimal stimulation that doesn’t induce paresthesia, Hou also says the stimulation applied can be monophasic or biphasic rather than interleaved).
	In regards to claim 24, the combined teachings of Hou and Thacker as applied to claim 21 above discloses the clinician programmer device of claim 21 wherein the plurality of non-paresthesia stimulation patterns are burst stimulation patterns that include groups of pulses separated by quiescent intervals (Par. 0044 of Hou discloses burst stimulation includes short sequences of monophasic or biphasic pulses, where each sequence is separated by a quiescent period).
In regards to claim 27,  the combined teachings of Hou and Thacker as applied to claim 21 above does not explicitly discloses the clinician programmer device of claim 21 wherein the stimulation-on intervals and stimulation- off intervals are longer than one second. However, Thacker discloses using an on period of from about 1 msec. to about 2 seconds, and off for a period of from about 1 msec. to about 1.5 seconds. 
Although Thacker does not explicitly disclose using on and off intervals longer than one second, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use on and off intervals of longer than one second, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 3.	Claim 18-19 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hou (US 20160129272 A1) in view of Thacker (US 20130066411 A1) and further in view of Barts & The London NHS Trust (A High Frequency Spinal Cord Stimulation PET-CT Scan Study). 
	In regards to claim 18, the combined teachings of Hou and Thacker as applied to claim 11 discloses the method of claim 11 except for wherein the non-paresthesia stimulation patterns are high frequency stimulation patterns with a pulse repetition rate of at least 1,200 Hz. However, in the same field of endeavor, Barts & The London NHS Trust disclose using spinal cord stimulation in ranges of 40Hz, 4,000Hz, and 10,000 Hz for the purpose of providing paresthesia free simulation (Page 2/7).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Hou and Thacker combination to include spinal cord stimulation in ranges of 40Hz, 4,000Hz, and 10,000 Hz, as taught and suggested by Barts & The London NHS Trust, for the purpose of providing paresthesia free simulation.
	Although the Hou, Thacker and Barts & The London NHS Trust combination does not explicitly disclose using a pulse repetition rate of at least 1200 Hz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a pulse repetition rate of at least 1200 Hz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
	In regards to claim 19, the combined teachings of Hou and Thacker as applied to claim 11 discloses the method of claim 11 except for wherein the non-paresthesia stimulation patterns Page 2/7).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Hou and Thacker combination to include spinal cord stimulation in ranges of 40Hz, 4,000Hz, and 10,000 Hz, as taught and suggested by Barts & The London NHS Trust, for the purpose of providing paresthesia free simulation.
Although the Hou, Thacker and Barts & The London NHS Trust combination does not explicitly disclose using a pulse repetition rate of at least 10,000 Hz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a pulse repetition rate of at least 10,000 Hz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In regards to claim 25, the combined teachings of Hou and Thacker as applied to claim 21 discloses the method of claim 21 except for wherein the non-paresthesia stimulation patterns are high frequency stimulation patterns with a pulse repetition rate of at least 1,200 Hz. However, in the same field of endeavor, Barts & The London NHS Trust disclose using spinal cord stimulation in ranges of 40Hz, 4,000Hz, and 10,000 Hz for the purpose of providing paresthesia free simulation (Page 2/7).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Hou and Thacker 
Although the Hou, Thacker and Barts & The London NHS Trust combination does not explicitly disclose using a pulse repetition rate of at least 1200 Hz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a pulse repetition rate of at least 1200 Hz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum
In regards to claim 26, the combined teachings of Hou and Thacker as applied to claim 21 discloses the method of claim 21 except for wherein the non-paresthesia stimulation patterns are high frequency stimulation patterns with a pulse repetition rate of at least 10,000 Hz. However, in the same field of endeavor, Barts & The London NHS Trust disclose using spinal cord stimulation in ranges of 40Hz, 4,000Hz, and 10,000 Hz for the purpose of providing paresthesia free simulation (Page 2/7).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Hou and Thacker combination to include spinal cord stimulation in ranges of 40Hz, 4,000Hz, and 10,000 Hz, as taught and suggested by Barts & The London NHS Trust, for the purpose of providing paresthesia free simulation.
Although the Hou, Thacker and Barts & The London NHS Trust combination does not explicitly disclose using a pulse repetition rate of at least 10,000 Hz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a pulse repetition rate of at least 10,000 Hz, since it has been held that where the general .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        05/05/2021

/ALLEN PORTER/Primary Examiner, Art Unit 3792